The plaintiffs, who are copartners in the practice of law in New Haven, seek by this action to recover for professional services rendered between the first of May and the last of November, 1911, by Judge Henry Stoddard personally, a member of the plaintiff firm, in the conduct and management, for the defendant, of a divorce suit, instituted by the latter against his wife, and of proceedings regarding the custody of the defendant's minor child, and of other matters connected with said divorce suit.
The divorce suit and said proceedings connected with it having resulted favorably to the present defendant, the plaintiffs in November sent the defendant a bill, in which they charged him $5,000 for such services and $44.62 for expenses, and credited him with a payment of $250.
The defendant informed Judge Stoddard that he was perfectly able to pay the bill, and that payment of it would in no way embarrass him, but refused to pay it upon the ground that it was too large. No part *Page 348 
of the bill so rendered has been paid except the $250 credited upon it.
Judge Stoddard as a witness testified regarding the peculiar character of the divorce suit, and of the questions involved in it, and the services rendered by him, and regarding his practice and experience as an attorney, and as a judge; and several prominent attorneys testified as to his standing at the bar, and either from their personal knowledge of the services rendered by Judge Stoddard, or from the facts embraced in a hypothetical question, testified that in their opinion the plaintiff's charge of $5,000 for services was reasonable. No witness testified that such charge was excessive excepting the only witness called by the defendant, who testified that $800 would be a reasonable charge.
The jury allowed the plaintiffs $3,000 for services, and rendered a verdict in their favor for $2,871.47, which included an item of $76.85 for interest, from the date the plaintiffs' bill was rendered to the defendant.
There are sixty-eight errors assigned in the defendant's reasons of appeal. We have no occasion to repeat them here or to discuss many of them.
Numerous objections were made to the evidence offered by plaintiffs, respecting the practice and experience of Judge Stoddard, as an attorney, and as a judge, and regarding his standing in the legal profession. Such evidence was clearly admissible. In Phelps
v. Hunt, 40 Conn. 97, 100, this court said: "The value of professional services may depend, very considerably, upon the character and standing of him who performs them. . . . Then the period of time passed in the profession, the experience acquired, the degree of skill, the faculty of using professional knowledge, make great differences in individuals. . . . Where the nature of the services performed makes the possession of certain qualifications to constitute an important element in *Page 349 
the value of those services, evidence of professional standing is clearly admissible, and is entitled to much consideration."
Plaintiffs' counsel asked of one of their witnesses, Mr. Webb, who had acted as one of the counsel for the defendant in the divorce suit, this question: "From your observation of the conducting of the case by Judge Henry Stoddard, from the first knowledge that you had of it, your observation of him in his conference with you, from the examination of the witnesses, from the general conduct of the case, I will ask you whether or not, in your judgment, the sum of $5,000 is a reasonable sum for the services that you saw that he performed?" The ruling of the trial court permitting this question, against the defendant's objection, does not furnish a sufficient ground for granting a new trial. The question was open to the criticism that it did not properly appear, either from the question asked, or from the answer of the witness, upon just what facts the opinion of the witnesses was based. Worden v.Gore-Meenan Co., 83 Conn. 642, 78 A. 422; Barker v.Lewis Storage  Transfer Co., 79 Conn. 342,65 A. 143. Had the question been objected to upon that ground, the witness would probably have been asked to state, and would have stated, the facts upon which he based his opinion. It does not appear that any other objection was made to the question than that it was immaterial. It is further to be said that the character and extent of the services rendered by Judge Stoddard had already been fully stated to the jury, and were evidently well known to the witness, and, as the court properly said to the jury, there was practically no controversy respecting them, excepting as to what was a reasonable charge for them.
Judge Edmund Zacher, one of the counsel for Mrs. Sagal in the divorce proceedings, having been called *Page 350 
as a witness for the plaintiffs in the present case, in describing one of his interviews with Judge Stoddard, said, among other things: "I told him [Judge Stoddard] that I thought we had a good fighting chance on the question of condonation, and I think I asked him the question whether he had looked up the law on that subject, . . . and he said he had given the matter a great deal of though, and I said. . . ." The court overruled the defendant's objection to this testimony. No ground of the objection to this testimony appears to have been stated. In his brief the defendant claims that the ruling permitted the plaintiffs to prove the extent and character of the services rendered, by the declarations of Judge Stoddard in his own favor. We think it was not admitted for that purpose, but only as descriptive of one of the several interviews between Judge Stoddard and the witness. But if the declaration was admitted for the purpose claimed by the defendant, the erroneous ruling was not, under the circumstances, of sufficient importance to justify the granting of a new trial.
There was no error in the charge of the court, that interest should be added to the balance found due when the bill was presented, from that date to the date of the verdict. The arbitrary rule invoked by the defendant that interest will not be allowed as damages upon unliquidated demands, has never been adopted for general application in this State. Bernhard
v. Rochester German Ins. Co., 79 Conn. 388, 398,65 A. 134.
The amount awarded by the verdict is not excessive. There was evidence which would have justified the jury in awarding the plaintiffs even a larger sum than that fixed by the verdict.
   There is no error.
In this opinion the other judges concurred.